Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 1 of 10 Page|D: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
1526 Berlin Road
Cherry Hil], New Jersey 08003
(856) 795-2181
By: Steven J. Bushinsky, ESquire
W. Danie] Feeha;n, Esquire

Attorneys]?)r Plaz`ntijj."s‘

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF INTERNATIONAL UNION §
OF PAINTERS AND ALLIED TRADES ‘
DISTRICT COUNCIL 711 HEALTH &
WELFARE FUND; TRUSTEES OF :
INTERNATIONAL UNION OF PAINTERS § Civi1 Action NO.;
AND ALLIED TRADES DISTRICT '

COUNCIL 71 1 vACATION FUND;
TRUSTEES OF PAINTERS DISTRICT
COUNCIL 71 1 FINISHING TRADES
leTlTUTE; INTERNATIONAL UNION
OF PAINTERS AND ALLIED TRADES

DISTRICT COUNCIL 711 HEALTH & COMPLAINT TO ENFORCE

WELFARE FUND; INTERNATIONAL SETTLEN[ENT AGREEMENT

UNION ()F PAINTERS AND ALLIED AND JUDGMENT NOTE

TRADES DISTRICT COUNCIL 71 1 :
VACATION FUND; PAINTERS DISTRICT
COUNCIL 71 1 FINISHING TRADES l
INSTITUTE; AND INTERNATIONAL
UNION OF PAINTERS AND ALLIED
TRADES DISTRICT COUNCIL 711,

Plaintij‘fs',
v. :`

ARCHITECTURAL METAL & GLASS
SOLUTIONS, LLC,

Defendant.

 

 

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 2 of 10 Page|D: 2

Plaintiffs, by and through undersigned counsel, state as follows:
JURISDICTION AND VENUE

l. The jurisdiction of this Court is invoked pursuant to Sections
502(e)(1) and (f) and 515 of the Employee Retirement lncome Security Act of
1974 (“ERISA”), 29 U.S.C. §1132(e)(l) and (f) and §1145 respectively, and §301
of the Labor Management Relations Act (“LMRA”), and 29 U.S.C. §185; and 28
U.S.C. §1331.

2. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C. §1132(e)(2), and Section 301 ofthe LMRA, 29 U.S.C. §185
because the Trust Funds are administered in the State of New Jersey, the breach
took place in New Jersey, and Defendant maintained or maintains a principal place
of business in the State of New Jersey.

3. A copy of this Complaint is being served on the Secretary of Labor and
the Secretary of the Treasury of the United States by certified mail in accordance
With 29 U.S.C. §]132(h).

P_A'RLES

4. Plaintiffs, Trustees of 1nternational Union of Painters and Allied Trades
District Council 71 1 Health & Welfare Fund (“Health Fund”) are the employer and
employee trustees of a labor~management trust fund organized and operated pursuant

to a Trust Agreement and Collective Bargaining Agreement(s) (“CBA”) in

 

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 3 of 10 Page|D: 3

accordance with Section 302(0)(5) of LMRA, 29 U.S.C. §186(c)(5). The Health
Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29
U.S.C. §1002(3), and a multiemployer plan within the meaning of section 3(37) of
ERlSA 29 U.S.C. §1002(37).

5. Plaintiffs, Trustees of lnternational Union of Painters and Allied Trades
District Council 711 Vacation Fund (“Vacation Fund”) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant
to a Trust Agreement and CBA(s) in accordance with section 302(0)(5) of LMRA, 29
U.S.C. §186(0)(5). The Vacation Fund is an employee benefit plan within the
meaning of section 3 (3) of ERISA, 29 U.S.C. §1002(3), and a multiemployer plan
within the meaning of section 3 (37) of ERISA 29 U.S.C. §1002(37).

6. Plaintiffs, Trustees of Painters District Council 711 Finishing Trades
lnstitute (“FTI”) are the employer and employee trustees of a labor-management trust
fund organized and operated pursuant to a Trust Agreement and CBA(s) in
accordance with section 302 (c)(5) of LMRA, 29 U.S.C. §186(0)(5). The FTI is an
employee benefit plan within the meaning of Section 3 (3) of ERISA, 29 U.S.C.
§1002(3), and a multiemployer plan within the meaning of Section 3 (37) of
ERISA 29 U.S.C. §1002(37).

7. Plaintiffs, lnternational Union of Painters and Allied Trades District

Council 711 Health & Welfare Fund, lnternational Union of Painters and Allied

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 4 of 10 Page|D: 4

Trades District Council 71 1 Vacation Fund; and Painters District Council 71 l
Finishing Trades lnstitute (collectively “Funds”) maintain their principal place of
business at 27 Roland Ave, Suite 200, Mt. Laurel, New Jersey 08054.

8. The Funds are also the collecting agent for the Labor Management
Cooperation Initiative (“LMCI”), National Finishing Trades lnstitute of New
Jersey (“N-FTI”), lndustry Advancement Fund (“lAF”), the Political Action
Committee (“PAC”), Safety Training Recognition Awards Program (“Stars”), the
Job Targeting Program (“Job Targeting”), and Political Action Together (“PAT”).

9. The Funds are authorized to sue in their own names pursuant to
Section 502(d)(1) ofERlSA, 29 U.S.C. §1132(d)(1).

10. The Trustees of the Funds are fiduciaries within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A).

ll. The Funds bring this action on behalf of their Trustees, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C. §1132, and Section 301 ofLMRA, 29 U.S.C. §185.

12. Plaintiff lnternational Union of Painters and Allied Trades District
Council 711 (the “Union”) brings this action for dues check-offs and other
contributions owed pursuant to the CBA(s).

13. The Union is a labor organization within the meaning of Section 301

of the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4),

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 5 of 10 Page|D: 5

and represents employees in an industry affecting commerce

14. The Union maintains it principal place of business at 26 East Fleming
Pike, Hammonton, New Jersey 08037.

15. Defendant, Architectural Metal & Glass Solutions, LLC
(“Architectural”) is referred to as "Defendant" or "Employer" and "Party in
lnterest" as defined in Sections 3(5) and 3(14) of ERISA, 29 U.S.C. §1002(5) and
(14) respectively, and was or is an employer in an industry affecting commerce
within the meaning of Section 301 of LMRA, 29 U.S.C. §185.

16. Upon information and belief, Defendant Architectural maintained or
maintains its principal place of business at l Executive Drive, Toms River, New
Jersey 08755.

17. Defendant Architectural conducted or conducts business in the State of
New Jersey.

COUNT ONE

18. The Funds incorporate the allegations in Paragraphs l through 17 of this
Complaint as if set forth herein in their entirety.

19. At all relevant times, Defendant Architectural was and is a
corporation doing business in the State of New Jersey as an employer with the
meanings of sections 3 (5) and 515 of ERISA, 29 U.S.C. §§ 1002(5) & 1145, and

was and is an employer in an industry affecting commerce within the meaning of

 

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 6 of 10 Page|D: 6

section 301 ofLMRA, 29 U.S.C. §185.

20. At all relevant times Defendant Architectural and the Union entered
into a Collective Bargaining Agreement (“CBA”) establishing the terms and
conditions of employment for represented employees of Architectural pursuant to
the work jurisdiction provisions of the CBA within a specified geographical area.

21. The CBA provides that Defendant Architectural must make specified
fringe benefit contributions to the Funds, and withhold and forward specified dues
check-offs and other contributions to the Union for each hour of work as required
by the CBA for Defendant Architectural’s represented employees

22. The foregoing CBA was executed by Anjennette Panebianco,
President of Defendant Architectural. A copy of the CBA and signature page is
attached hereto as Exhibit “A ”.

23. Despite their contractual obligation, and though they reaped the
benefit of the labor provided by their employees, Defendant Architectural failed to
remit the required contributions to the Fund for the benefit of their employees

24. Such delinquencies constitute prohibited transactions under 29 U.S.C.
§1106(a)(1)(B).

25. Failure to pay the delinquencies enumerated in the CBA is violative of
29 U.S.C. §1145.

26. Prior to this litigation, the parties engaged in settlement negotiations,

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 7 of 10 Page|D: 7

which negotiations resulted in the execution of a Settlement Agreement and
Judgment Note (“Agreement”). This Agreement was executed by Anj ennette
Panebianco, President of Defendant Architectural on August 16, 2018. A copy of
the Settlement Agreement and Judgment Note is attached hereto as Exhibit “B”.

27. As detailed in the parties’ Settlement Agreement, the amount owed to
Plaintiff Funds is $9,732.43, which is comprised of delinquent contributions of
$9,613.88, and interest in the amount of $118.55. See Exlu'bit “B”.

28. Defendant Architectural agreed to pay the total sum of $9,732.43 by
way of five (5) monthly installment payments to be paid pursuant to the payment
schedule contained in the Agreement.

29. Defendant Architectural remitted the first installment payment in the
amount of $1,000.00 but Defendant Architectural’s check was returned by the bank
for insufficient hinds A copy of Architectural’s returned check is attached as
Exhibit “C”.

30. No further payments were remitted, in whole or in part, by Defendant
Architectural.

31. Pursuant to Paragraph 10 of the parties’ Settlement Agreement the
Funds notified Defendant Architectural of their breach of the Agreement and
Defendant Architectural had ten (10) business days to cure the breach. Copies of

the Plaintiff Funds’ counsel’s letter and email to Defendant Architectural is

 

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 8 of 10 Page|D: 8

attached hereto as Exhibit “D”.

32. Pursuant to paragraph 5 of the parties’ Settlement Agreement, if
payments are not received when due, Plaintiff Funds are authorized to proceed to
the entry of a ludgment in the amount of $9,732.43, less any payments made
($0.00) under the parties’ Settlement, for a total balance due of $9,732.43.

33. By executing a Settlement Agreement and Judgment Note with
Plaintiff Funds, Defendant Architectural agreed to be bound by its terms

34. By the clear and unambiguous terms of the Settlement Agreement and
Judgment Note, Defendant Architectural was obligated to remit $9,732.43 to the
Funds to satisfy its contribution delinquencies

35 . As of the date of this filing, Defendant Architectural has only remitted
one (1) payment which was returned by the bank for insufficient funds See
Exhibit “C”.

36. Defendant Architectural’s failure to remit payments as required by the
parties’ Settlement Agreement and ludgment Note constitutes a breach of the clear
and express terms of the parties’ Agreement.

37. Defendant Architectural’s failure to comply with the terms of the
parties’ Settlement Agreement and Judgment Note has harmed Plaintiff Funds.

38. Because Defendant Architectural breached the clear and express terms

of the parties’ Settlement Agreement and ludgment Note, Plaintiffs Funds are

 

Case 3:18-cv-14672 Document 1 Filed 10/05/18 Page 9 of 10 Page|D: 9

permitted to pursue the original amounts of the respective contributions as well as

interest and liquidated damages, less any payments that have been remitted to date.

Settlement Agreement $9,732.43
Less payment received $0.00
ToTAL AMOUNT DUE $9,732.43

WHEREFORE, Plaintiff Funds respectfully request the following relief:
(A) Enter Judgment against Defendant Architectural, for breaching
the clear and express terms of the parties’ Settlement Agreement and Judgment

Note; and

(B) Order Defendant Architectural to pay the amount of 39,732.43,
the total amount of the remaining outstanding contributions and interest owed to
the Fund; and

(C) Order Defendant Architectural to pay Plaintiff Funds’ counsel
fees and costs incurred in the initiation of these proceedings; and

(D) Order such other and further relief as this Court may deem just

and appropriate

Case 3:18-cV-14672 Document 1 Filed 10/05/18 Page 10 of 10 Page|D: 10

Dated: October _,S, 2018

Respectfillly submitted,
O’BRIEN, BELLAND & BUSHINSKY, LLC

Attorneysfor Plaz` jj§‘

By: V"
W. Daniel fieehan, Esquire
1526 Berlin Road
Cherry Hlll, N.l 08003
856-795-2181.856-795-2182
d feehan@obbbl a'w .com

 

 

10

 

 

